EXHIBIT 10.19

 

AGREEMENT

 

THIS AGREEMENT is made and entered into as of the     day of September, 2005, by
and between MCZ/CENTRUM FLORIDA VI OWNER, L.L.C., an Illinois limited liability
company (the “Seller”), and MHI Hollywood LLC, a Delaware limited liability
company (the “Purchaser”).

 

WITNESSETH:

 

For and in consideration of the mutual covenants and agreements contained herein
and for other good and valuable consideration, the adequacy and receipt of which
are hereby acknowledged by the parties hereto, the parties agree, covenant and
contract as follows:

 

ARTICLE I

PROPERTY

 

1.1 The property to be sold, conveyed, assigned or otherwise transferred by
Seller to Purchaser at closing (hereinafter collectively called the “Property”)
consists of the following:

 

1.1.1 The hotel condominium unit (“Hotel Unit”) comprising a portion of the
hotel condominium project (the “Hotel Condominium”) to be developed by Seller on
a portion of the property described on Exhibit “A” attached hereto and made a
part hereof (the “Land”) as shown on the site plan attached hereto as and made a
part hereof as Exhibit “B” (the “Site Plan”) consisting of all portions of the
Hotel Condominium, with the exception of the residential units (the “Units”) and
the air space above and below the Hotel Condominium, as more particularly shown
on the plans identified on Exhibit “C” attached hereto and made a part hereof
(the “Plans”). Any portion of the Hotel Unit that provides support to the Units
such as lobbies, hallways, elevators, stairways, etc. (the “Support
Facilities”), shall be subject to an easement (the “Easement Agreement”) in
favor of the owners of the Units (the “Unit Owners”), in which Easement
Agreement will require the Unit Owners to pay their pro rata share of costs for
the use of the Support Facilities.

 

1.1.2 All of Seller’s right, title and interest in all personal property,
including without limitation all appliances, furnishings, fixtures and equipment
to be located in the Hotel Unit for use in connection with the operation of the
Hotel Unit, all of which are to be consistent with the standards of the License
Agreement, as hereunder defined, including without limitation the items listed
on Exhibit “D” attached hereto and made a part hereof (hereafter collectively
referred to as the “Personal Property”).

 

ARTICLE II

DEPOSIT

 

2.1 Simultaneously with the execution of this Agreement, Purchaser shall deliver
to Holland & Knight, LLP, as escrow agent (the “Escrow Agent”), the sum of Fifty
Thousand and No/100 Dollars ($50,000.00) (the “Deposit”). Upon receipt of
Purchaser’s tax identification number, the Escrow Agent shall invest the Deposit
in an interest-bearing account, certificate of deposit or repurchase agreement.
All interest accrued or earned thereon shall be paid or credited to Purchaser
except in the event of default of Purchaser, in which event the interest shall
be disbursed to Seller, together with the Deposit, as liquidated damages.



--------------------------------------------------------------------------------

ARTICLE III

PURCHASE PRICE

 

3.1 The purchase price (“Purchase Price”) for the Property is Five Hundred
Thousand Dollars ($500,000.00), subject to adjustment and prorations as
hereinafter provided. The Purchase Price shall be paid to Seller as follows:

 

$ 50,000.00    being the Deposit, which sum shall be paid to Seller at Closing.
$ 450,000.00    approximately, in cash, subject to prorations and adjustments,
as hereinafter provided, to be paid by wire transfer of federal funds on the
Closing Date, as hereinafter defined. $ 500,000.00    TOTAL PURCHASE PRICE.

 

ARTICLE IV

TITLE

 

4.1 Not less than sixty (60) days prior to closing Seller shall provide
Purchaser with a title insurance commitment (the “Commitment”) issued by Chicago
Title Insurance Company, First American Title Insurance Company, or Lawyers
Title Insurance Corporation (the “Title Company”) binding the Title Company to
insure good, marketable and insurable fee simple title to the Units in Purchaser
by its ALTA Form B Owner’s Title Insurance Policy Form with insurance in the
amount of the Purchase Price (the “Owner’s Policy”) upon the recording of the
special warranty deed to be given by Seller. The Commitment shall show Seller to
be vested with good and marketable and insurable fee simple title to the Land
and Hotel Condominium, free and clear of all liens and encumbrances, except the
following:

 

(i). Ad valorem real estate taxes, assessments and personal property taxes for
the year of closing and subsequent years.

 

(ii). All applicable zoning ordinances and regulations.

 

(iii). Matters set forth on Exhibit “E” attached hereto and made a part hereof.
(Items i, ii and iii are hereafter collectively referred to as the “Permitted
Exceptions”)

 

4.2 Purchaser shall have twenty (20) days from the receipt of the Commitment (
the “Title Review Period”) to specifically object in writing to any particular
condition of title or exception revealed by the Commitment, other than the
Permitted Exceptions. If Purchaser fails to specifically object in writing to
any particular condition of title or exception set forth in the Commitment prior
to the end of the Title Review Period, then same shall be deemed waived and such
condition of title or exception shall be deemed to constitute a Permitted
Exception. Seller shall utilize commercially reasonable efforts to eliminate or
cure any title defects raised by

 

2



--------------------------------------------------------------------------------

Purchaser on or before the Closing Date; provided, however that Seller shall
have no obligation to undertake any litigation, and, except as expressly set
forth in this Section 4.2 shall have no obligation to expend any moneys for such
cure. Seller shall remove by payment or bonding, or otherwise any judgment,
mechanic’s lien or lis pendens against the Property in a liquidated amount
arising by, through or under Seller, capable of removal by the payment of money
or bonding. In the event that Seller fails to eliminate such unacceptable
exceptions or to cure such title deficiencies prior to the Closing Date, then in
such event Purchaser shall elect by written notice to Seller on or before the
Closing Date to either (i) cancel this Agreement, in which event Escrow Agent
shall return the Deposit, together with all interest accrued thereon, to
Purchaser and Purchaser and Seller shall be released from any further
obligations under this Agreement except those obligations which survive the
termination of this Agreement, or (ii) waive the objection to the condition of
title and close hereunder without reduction of the Purchase Price.

 

ARTICLE V

CROWNE PLAZA FRANCHISE

 

5.1 Purchaser, at its sole cost and expense, shall promptly apply for and use
commercially reasonable efforts to obtain a license agreement with
Intercontinental Hotels Group, or an affiliate thereof (the “Franchisor”), to
operate the Hotel Condominium as a “Crowne Plaza” pursuant to a Crowne Plaza
license agreement (the “License Agreement”). In addition, Purchaser shall
utilize commercially reasonable efforts to cause Franchisor to agree to issue to
Seller a “comfort letter” utilizing Franchisor’s standard form attached hereto
as Exhibit “F” modified to reflect that Seller is not a lender and that Seller
shall have the same cure rights and other rights afforded a lender in the
comfort letter if Seller repurchases the Hotel Unit as provided in Section 5.4
(the “Comfort Letter”).

 

5.2 In the event that Purchaser does not obtain (i) the License Agreement
consistent with the form of license agreement attached as Exhibit “G” and (ii) a
Comfort Letter in form and content acceptable to Purchaser and Seller complying
with the requirements of Section 5.1, within ninety (90) days of the Effective
Date, then at any time thereafter and prior to the date that Purchaser obtains
the License Agreement and Comfort Letter, either Purchaser or Seller may
terminate this Agreement, in which event the Deposit shall be returned to the
Purchaser and the parties shall be released from all further obligations under
this Agreement except for the obligations that survive termination. Purchaser
shall keep Seller informed regarding the status of the negotiations with
Franchisor.

 

5.3 In the event that Purchaser is successful in obtaining the License Agreement
and Comfort Letter as contemplated by Section 5.1, Seller covenants and agrees
(i) to cause the Hotel Condominium to be renovated and furnished in accordance
with the Franchisor’s design standards (the “Design Criteria”), which are
attached hereto as Exhibit “H”, other than the items to be provided by Purchaser
as contemplated by the Pre-Opening Budget, as hereinafter defined and (ii) to
construct the aspects of Phase I (as hereinafter defined) other than the Hotel
Condominium consistent with the Design Criteria and Exhibit C.

 

5.4 In the event that Purchaser violates the terms and provisions of the License
Agreement and such default is cured by Seller pursuant to the Comfort Letter,
Seller shall have the right to repurchase the Hotel Unit at the original
Purchase Price (the “Repurchase Option”).

 

3



--------------------------------------------------------------------------------

In the event that Seller elects to exercise the Repurchase Option, Seller shall
provide written notice to Purchaser of Seller’s election to exercise the
Repurchase Option within thirty (30) days of Seller electing to cure any default
by Purchaser pursuant to the terms of the Comfort Letter. In such event closing
on the repurchase of the Hotel Unit pursuant to the Repurchase Option shall
occur within thirty (30) days of the exercise of the Repurchase Option by
Seller. Purchaser will reconvey the Hotel Unit and the Personal Property free
and clear of all liens and encumbrances subject only to the Permitted Exceptions
and such other exceptions to title arising by through or under Seller. The
Purchase Price shall be paid in cash at Closing subject to customary adjustments
and prorations and payment of customary closing costs. Purchaser shall not be
deemed to have violated the terms of the License Agreement if the Hotel
Condominium fails to meet the Design Criteria because of Seller’s failure to
provide the Temporary Function Space pursuant to Section 12.3 hereof.

 

ARTICLE VI

PRE-SALE REQUIREMENT

 

6.1 If by March 1, 2006, Seller has not entered into binding purchase and sale
agreements with purchasers for at least fifty percent (50%) of the Units (the
“Pre-Sale Requirement”), Seller may terminate this Agreement by written notice
to Purchaser, in which event, Escrow Agent shall return the Deposit to Purchaser
and Seller shall pay to Purchaser all costs and expenses incurred by Purchaser
in connection with the purchase of the Hotel Unit (other than attorney fees),
pre-opening and marketing costs and expenses and other costs incurred by
Purchaser in connection with the Hotel Condominium including, without
limitation, the costs of obtaining and terminating the License Agreement
(collectively, the “Purchaser’s Costs”) and the parties shall be released from
all further obligations under this Agreement except for the obligations that
survive termination.

 

6.2 Notwithstanding anything contained herein to the contrary, if by March 1,
2006, Seller has met the Pre-Sale Requirement and desires to terminate this
Agreement for any reason or no reason, Seller may terminate this Agreement by
written notice to Purchaser in which event Seller shall pay to Purchaser
Purchaser’s Costs plus Two Million and No/100 Dollars ($2,000,000.00) within ten
(10) days after Seller’s election to terminate this Agreement, and, Escrow Agent
shall return the Deposit to Purchaser and the parties shall be released from all
further obligations under this Agreement except for the obligations that survive
termination.

 

ARTICLE VII

SALES AND MARKETING PROGRAM

 

7.1 Seller, at its sole cost and expense, shall conduct a sales and marketing
program for the sale of the Units and shall use commercially reasonable efforts
to sell Units for purposes of meeting the Pre-Sale Requirement. Seller shall
comply with all applicable laws governing sales and marketing of the Units
comprising the Hotel Condominium, including without limitation compliance with
Chapter 718, Florida Statutes, the guidelines established by various judicial
decisions, the Statement of the Commission to Builders and Sellers of
Condominiums, Securities Act Release No. 5347 (January 18, 1973), and a series
of no-action letters made available to the public by the Securities & Exchange
Commission (the “Commission”), including without limitation Intrawest
Corporation, SEC No. No-Action Letter dated November 8, 2002 and the Commission
Guidelines, as hereinafter defined, in connection with the sales and marketing
of the Units comprising the Condominium Hotel (the “Applicable Law”).

 

4



--------------------------------------------------------------------------------

7.2 Seller shall adhere to the Commission Guidelines, as hereinafter defined,
regarding the marketing and sale of Units and Seller acknowledges that the
Commission has consistently indicated that in connection with the offering and
sale of hotel condominium units and offering of rental programs: (i) no emphasis
may be placed on the economic benefits to the purchaser to be derived from the
managerial efforts of a third party or from renting the Units; (ii) no
statements or representations may be made with regard to the economic or tax
benefits of ownership of the Units; (iii) no discussion, suggestion or
implication may be made that any pooling arrangements will exist or that Unit
Owners will share in the proceeds of any pooling arrangements; (iv) no
discussion, suggestion or implication may be made that a Unit Owner must hold
the unit available for rental for any part of the year, use an exclusive rental
agent or be materially restricted in their occupancy of the Units; and
(v) except for stating that “ownership may include the opportunity to place your
home in a rental arrangement,” no advertisement or unsolicited offers of any
rental services or rental program may be made, and no discussion, suggestion or
implication may be made regarding the availability of any rental services or
rental program unless such discussion, suggestion or implication is in response
to direct questions from a purchaser regarding the rental activity, so that the
rental program will not be deemed the sale of a security (collectively the
“Commission Guidelines”).

 

7.3 Seller shall have sole control over all sales and marketing materials
utilized by Seller in connection with the sale of the Units comprising portions
of the Hotel Condominium. Seller shall make copies of all such sales and
marketing materials available to Purchaser for its review and comment; however,
Seller shall not be required to modify or amend any sales and marketing
materials utilized by Seller. Notwithstanding the foregoing, any information
included in such sales and marketing materials that identifies Purchaser or an
affiliate of Purchaser or makes reference to any services to be provided by
Purchaser or contains a trademark or tradename of Purchaser shall conform in all
respects to such information as provided by Purchaser to Seller. To the extent
such sales and marketing material refer to Franchisor, such references and any
related information shall conform in all respects with the License Agreement and
marketing standards adopted by Franchisor. This provision shall survive the
Closing.

 

7.4 In accordance with Applicable Law, if a prospective purchaser of a Unit asks
direct questions regarding rental activities, Seller shall advise the
prospective purchaser of the Rental Program, as hereinafter defined, being
offered by Purchaser.

 

7.5 Seller agrees to indemnify and hold Purchaser and each of its affiliated
entities, and Franchisor and each of its and their affiliates, managers,
members, officers, directors and employees (each an “Indemnified Party” and
collectively the “Indemnified Parties”) harmless from any and all loss, claim,
demand, action and liability, including reasonable attorney fees and costs which
may arise against any Indemnified Parties by virtue of the failure of Seller and
its employees and agents to comply with Applicable Law regarding the marketing
and sale of the Units. This indemnification and hold harmless shall include
reasonable attorneys’ fees and court costs through all trial and appellate
levels which an Indemnified Party may incur in defending itself against any such
claims, losses, actions, demands and liabilities and in enforcing the terms of
this indemnification and hold harmless provision. This indemnification and hold

 

5



--------------------------------------------------------------------------------

harmless provision shall survive the Closing or termination of this Agreement,
shall be continuing and irrevocable and shall continue in force and effect until
any and all such claims, losses, actions, demands and liabilities against the
Indemnified Parties have been satisfied in full.

 

7.6 Purchaser and Seller acknowledge and agree that notwithstanding Purchaser’s
review of the sales and marketing materials utilized by the Seller, Purchaser
shall have no liability whatsoever to Seller if it is ultimately determined that
the sales and marketing materials do not comply with Applicable Law, and such
review shall not affect the indemnification obligations of Seller in accordance
with Section 7.5.

 

ARTICLE VIII

RENTAL PROGRAM

 

8.1 Purchaser at its sole cost and expense shall develop a rental program which
Purchaser will offer to Unit Owners who are interested in participating in a
rental program (the “Rental Program”). Purchaser will submit to Seller for its
review and approval, its form of rental program agreement to be utilized by
Purchaser for the Rental Program (the “Rental Program Agreement”) within
forty-five (45) days from the Effective Date. The Rental Program Agreement shall
include the economic terms summarized on Exhibit “I” attached hereto and made a
part hereof (the “Rental Program Criteria”). The Rental Program shall comply
with Applicable Law and the Rental Program Criteria.

 

8.2 Seller shall have thirty (30) days from receipt of the Rental Program
Agreement to review and approve same, which approval shall not be unreasonably
withheld, provided the Rental Program Agreement complies with Applicable Law and
the Rental Program Criteria. Seller shall submit to Purchaser any comments that
Seller may have on the Rental Program Agreement within thirty (30) days of
receipt of the Rental Program Agreement. If Seller does not respond, within the
thirty (30) day period, the Rental Program shall be deemed approved. If Seller
timely provides Purchaser with comments on the Rental Program Agreement,
Purchaser shall promptly revise the Rental Program Agreement to address Seller’s
comments provided the comments are not inconsistent with Applicable Law and the
Rental Program Criteria. If Seller and Purchaser are not able to agree on the
form of Rental Program Agreement within thirty (30) days of Purchaser’s receipt
of Seller’s comments on the Rental Program Agreement, then in such event, either
party may terminate this Agreement by written notice to the other at any time
prior to Seller and Purchaser agreeing on the terms of the Rental Program
Agreement, in which event, Escrow Agent shall return the Deposit to Purchaser
and the parties shall be released from all further obligations under this
Agreement except for the obligations that survive termination.

 

8.3 Upon approval of the Rental Program Agreement and until such time as Seller
turns over control of the Condominium Association (as hereinafter defined) to
the Unit Owners, Purchaser covenants and agrees not to modify or amend the
Rental Program Agreement without the consent of Seller, which consent shall not
be unreasonably withheld or delayed. Upon creation of the condominium
association for the Hotel Condominium (the “Condominium Association”) and for so
long as Seller controls the Condominium Association, Seller shall cause the
Condominium Association to approve the Rental Program Agreement and any
amendment or modification to the Rental Program Agreement. This provision shall
survive the Closing.

 

6



--------------------------------------------------------------------------------

8.4 In connection with the implementation of the Rental Program contemplated by
the Rental Program Agreement, Purchaser covenants and agrees to comply with the
Applicable Law.

 

8.5 Purchaser agrees to indemnify and hold Seller and Seller’s members,
officers, directors, employees and each of it and their affiliated entities
(each a “Seller Indemnified Party” and collectively the “Seller Indemnified
Parties”) harmless from any and all loss, claim, damage, action and liability,
including reasonable attorney fees and costs, which may arise against any Seller
Indemnified Parties by virtue of the failure of Purchaser and its employees and
agents to comply with Applicable Law in connection with the marketing of the
Rental Program to purchasers of Units. This indemnification and hold harmless
shall include reasonable attorneys’ fees and court costs through all trial and
appellate levels which the Seller Indemnified Parties may incur in defending
themselves or the Hotel Condominium against any such claims, losses, actions,
demands and liabilities and in enforcing the terms of this indemnification and
hold harmless provision. This indemnification and hold harmless provision shall
survive the Closing or termination of this Agreement, shall be continuing and
irrevocable and shall continue in force and effect until any and all such
claims, losses, actions, demands and liabilities against the Seller Indemnified
Parties and/or the Hotel Condominium have been satisfied in full.

 

8.6 [Intentionally Omitted.]

 

8.7 Purchaser shall submit to Seller for its review and approval all sales and
marketing materials utilized by Purchaser in connection with the Rental Program
for Seller’s approval, which approval shall not be unreasonably withheld or
delayed provided the sales and marketing materials are in compliance with
Applicable Law and the Rental Program Agreement approved by Seller. This
provision shall survive Closing.

 

8.8 Seller and Purchaser acknowledge and agree that notwithstanding Seller’s
review and approval of the sales and marketing materials utilized by the
Purchaser and Seller’s approval of the Rental Program Agreement, Seller shall
have no liability whatsoever to Purchaser if it is ultimately determined that
Purchaser’s sales and marketing materials and/or the Rental Program Agreement do
not comply with Applicable Law, and such approvals shall not affect the
indemnification obligations of Purchaser in accordance with Section 8.5.

 

ARTICLE IX

BLACKOUT DATES AND USE RESTRICTIONS

 

9.1 Seller and Purchaser acknowledge that no “blackout dates” or similar
restrictions will be imposed upon or enforced against the purchasers of
individual condominium units comprising portions of the Hotel Condominium
provided that the Rental Program Criteria and Rental Program Agreement may
provide for monetary incentives or varied rates tied to, among other things, the
level of usage of a Unit by its owner during certain periods of the year.

 

9.2 Purchaser and Seller acknowledge that Unit Owners shall be required to
comply with the applicable zoning restrictions imposed by the City of Hollywood
which are currently being formulated but are anticipated to have restrictions on
the number of days in each year that a unit owner may occupy his or her hotel
condominium unit.

 

7



--------------------------------------------------------------------------------

ARTICLE X

PRE-OPENING AND MARKETING EXPENSES

 

10.1 Except as provided in Article VI, Purchaser will be solely responsible for
all pre-opening and marketing expenses, associated with the pre-opening and the
grand opening of the Hotel Condominium, all substantially in accordance with the
Pre-Opening Budget, as hereinafter defined.

 

10.2 Purchaser shall submit to Seller for its review and comment Purchaser’s
marketing and advertising plan associated with the pre-opening of the Hotel
Condominium. Seller shall provide Purchaser with any suggestions and/or comments
it may have on Purchaser’s pre-opening marketing plan. Purchaser will
incorporate Seller’s suggestions with respect to the pre-opening sales and
marketing plan as Purchaser, in its sole discretion, deems appropriate.

 

ARTICLE XI

PROJECT

 

11.1 Seller currently envisions developing the project (the “Project”) as a
multi-phase project in accordance with the Site Plan consisting of the following
elements: (i) phase I of the Project (“Phase I”) consisting of the Hotel
Condominium which will consist of the renovation of the existing hotel located
on a portion of the Land which when renovated will consist of approximately 300
hotel rooms and suites, the resort pool located next to the intracoastal
waterway (the “Resort Pool”) to be owned and operated by a master association
(the “Master Association”), beach access and walkway substantially in accordance
with the Plans; (ii) phase II of the Project (“Phase II”) is currently
envisioned to consist of a newly constructed 27-story Hotel Condominium and
related parking garage including ballroom space, meeting space, outdoor function
space, restaurant space and laundry facilities; (iii) phase III of the Project
(“Phase III”) is currently envisioned to consist of between 27 and 50 Villa
style hotel units to be constructed in three to four story condominium
structures (the “Villas”) with meeting space on the first floor (the “Villas
Meeting Space”), (iv) an oceanfront beach club (the “Beach Club”) to be owned
and operated by the Master Association; (v) a restaurant located next to the
Resort Pool.

 

11.2 The Project is currently envisioned to be developed by Seller substantially
in accordance with the Site Plan. Seller may elect to change the Site Plan with
respect to all phases other than Phase I and not to construct or proceed with
the development with respect to any other phases of the Project other than Phase
I.

 

11.3 Purchaser specifically acknowledges that Seller has no obligation to
develop any portion of the Project other than Phase I and Seller shall have no
liability whatsoever to Purchaser if Seller does not proceed with the
development of the Project for any reason whatsoever other than the development
of Phase I.

 

11.4 In the event Seller completes Phase III, Purchaser will have the right to
use the Villa Meeting Space, at market rates, subject to availability.

 

11.5 Purchaser shall be entitled to lease from Seller’s or affiliate, or the
applicable condominium association storage space on the ground floor of the
existing residential

 

8



--------------------------------------------------------------------------------

condominium located at 4001 South Ocean Drive for purposes of storing equipment
relating to use of the beach by guests of the Hotel Condominium. In the event
Purchaser elects to use such storage space it will be responsible for taxes,
insurance and maintenance charges reasonably attributable to such space.

 

ARTICLE XII

CONSTRUCTION ISSUES

 

12.1 Construction Activity

 

12.1.1 Purchaser acknowledges that the Hotel Condominium is a part of Phase I of
the Project. To the extent that Seller, in its sole discretion, elects to
proceed with other phases of the Project, Seller agrees to utilize commercially
reasonable efforts to minimize the interference that the construction
activities, may have on the operation of the Hotel Condominium including without
limitation making commercially reasonable efforts to cause its contractors and
subcontractors to minimize dust, construction noise and interference with the
operation of the Hotel Condominium. Prior to any construction on any portion of
the Project, Seller shall advise Purchaser of the anticipated dates for
commencing construction and the proposed protocols to be utilized by Seller to
minimize interference with the operation of the Hotel Condominium. Seller
covenants and agrees to incorporate into Seller’s construction protocol all
reasonably suggestions proposed by Purchaser.

 

12.1.2 Seller agrees to indemnify and hold each of the Indemnified Parties
harmless from and against any and all loss, claim, demand, action and liability
which may arise against the Indemnified Parties as a result of claims by Unit
Owners, the Condominium Association or the Master Association, including
reasonable attorney fees, against the Indemnified Parties as a result of any
construction activities of Seller in connection with the construction of Phase
II or Phase III. This indemnification and hold harmless shall include reasonable
attorneys’ fees and court costs through all trial and appellate levels which the
Indemnified Parties may incur in defending itself against any such claims,
losses, actions, demands and liabilities and in enforcing the terms of this
indemnification and hold harmless provision. This indemnification and hold
harmless provision shall survive the Closing or termination of this Agreement,
shall be continuing and irrevocable and shall continue in force and effect until
any and all such claims, losses, actions, demands and liabilities against the
Indemnified Parties have been satisfied in full.

 

12.2 Parking. Purchaser acknowledges that valet parking will be required for the
entire Project which shall be provided by the Master Association, the cost of
which shall be included in the operating expenses of the Master Association.
Seller covenants and agrees to provide, through the Master Association, one
valet parking space for each of the Units. Purchaser shall be entitled to charge
guests of the Hotel Condominium market rate charges for use of the valet
parking.

 

12.3 Until such time as required for construction and/or the Intracoastal Club
is developed, if at all, Purchaser shall have the right to utilize that area
designated on Exhibit “J” as temporary function space for use in connection with
the operation of the Hotel Condominium (the “Temporary Function Space”) at no
charge. The Temporary Function Space shall consist

 

9



--------------------------------------------------------------------------------

of a four thousand square foot tent on a hard surface to be provided by Seller.
Prior to use of the Temporary Function Space, Purchaser shall provide Seller
evidence that Purchaser has obtained general liability insurance in an amount
not less than $2,000,000 naming Seller as an additional named insured. Seller
shall relocate the Temporary Function Space at its sole expense to another
location on the Land in the event the existing Temporary Function Space is
needed for construction or is to be sold to an unaffiliated third party. Any
such relocation shall provide for Purchaser’s continuous access to appropriate
function space of the same square footage during normal hours of operation.
Purchaser shall be required to maintain the Temporary Function Space at its sole
cost and expense. Seller’s obligation to provide the Temporary Function Space
will end upon (i) the completion of Phase III and Seller making the Villas
Meeting Space available to Purchaser as provided in Section 11.4 or (ii) the
sale of the Land such that Seller no longer owns any property associated with
the Project on which the Temporary Function Space may be located provided
Seller, its successor or assign, shall have granted an easement or otherwise
agreed to make available to Purchaser, for so long as Purchaser owns the Hotel
Unit, a portion of the Land of sufficient size such that the Temporary Function
Space may be located and operated thereon by Purchaser. This provision shall
survive the Closing contemplated by this Agreement.

 

ARTICLE XIII

NAME OF THE PROJECT

 

13.1 Seller has the sole right to name the Hotel Condominium and the other
aspects of the Project as Seller may determine in Seller’s sole and absolute
discretion, subject to complying with the requirements of the License Agreement.

 

ARTICLE XIV

MASTER ASSOCIATION

 

14.1 Seller currently envisions creating a Master Association which will own and
operate the Beach Club and, if constructed, the Intracoastal Club, the common
areas and other amenities associated with Project as well as other properties
(collectively the “Master Association Properties”). Within one hundred twenty
(120) days from the Effective Date, Seller shall submit to Purchaser for its
review and comments the proposed documents creating the Master Association (the
“Master Association Documents”). Purchaser shall have thirty (30) days from
receipt of the Master Association Documents to provide Seller with any comments
regarding the Master Association Documents. Seller shall give due consideration
for Purchaser’s comments on the Master Association Documents, however, Seller
shall not be obligated to incorporate any of Purchaser’s suggested changes to
the Master Association Documents. The Master Association Documents shall require
the Master Association to maintain the Master Association Properties in a manner
consistent with the franchise standards adopted from time to time by Franchisor
(the “Franchise Standards”) for so long as the License Agreement, as same may be
amended, modified and extended, is in effect, except the Master Association
shall not be required to utilize Franchisor’s trademark in connection with the
operation of the Master Association Properties.

 

10



--------------------------------------------------------------------------------

ARTICLE XV

MANAGEMENT OF BEACH CLUB

 

15.1 Seller shall provide Purchaser with the right of first offer to operate and
manage the Beach Club on behalf of the Master Association. Prior to entering
into a management agreement with any other party with respect to the Beach Club,
Seller shall first attempt to negotiate a management agreement with Purchaser
with respect to the management of the Beach Club on behalf of the Master
Association. If Seller and Purchaser are not able to reach an agreement on the
terms of managing the Beach Club within thirty (30) days after the commencement
of discussions regarding the management of the Beach Club, Seller shall be free
to negotiate a management agreement with respect to the Beach Club with any
other party; provided, that before entering into a management agreement with any
other party, Seller shall offer Purchaser the opportunity to enter into a
management agreement on the same terms and conditions offered by such third
party. Purchaser shall have five (5) business days to notify Seller of its
acceptance of such offer. If Purchaser fails to accept such offer within such
period of time, Seller may enter into the management agreement with the third
party on the same terms offered to Purchaser.

 

ARTICLE XVI

MANAGEMENT OF INTRACOASTAL CLUB

 

16.1 Seller shall provide Purchaser with the right of first offer to operate and
manage the Intracoastal Club on behalf of the Master Association, if developed
by Seller. Prior to entering into a management agreement with any other party
with respect to the Intracoastal Club, Seller shall first attempt to negotiate a
management agreement with Purchaser with respect to the management of the
Intracoastal Club on behalf of the Master Association. If Seller and Purchaser
are not able to reach an agreement on the terms of managing the Intracoastal
Club within thirty (30) days after the commencement of discussions regarding
management of the Intracoastal Club Seller shall be free to negotiate a
management agreement with respect to the Intracoastal Club with any other party;
provided, that before entering into a management agreement with any other party,
Seller shall offer Purchaser the opportunity to enter into a management
agreement on the same terms and conditions offered by such third party.
Purchaser shall have five (5) business days to notify Seller of its acceptance
of such offer. If Purchaser fails to accept such offer within such period of
time, Seller may enter into the management agreement with the third party on the
same terms offered to Purchaser.

 

ARTICLE XVII

DEVELOPMENT OF PHASE II

 

17.1 In the event Seller in its sole and absolute discretion, elects to proceed
with the development of Phase II, Seller shall grant Purchaser a right of first
offer to purchase the front desk and food service facilities, the restaurants,
the lounge space, the ballroom space, meeting space, outdoor function space, the
kitchen, storage areas, laundry area and the maintenance shop (collectively the
“Commercial Space”) prior to offering same to any third party. Seller and
Purchaser shall have thirty (30) days to negotiate the terms and provisions of
an agreement regarding the purchase of the Commercial Space by Seller. If Seller
and Purchaser are not able to agree on the terms for Seller to purchase the
Commercial Space within said thirty-day period,

 

11



--------------------------------------------------------------------------------

Seller shall be free to market the Commercial Space to the general public.
Purchaser acknowledges that any proposal with respect to purchasing the
Commercial Space in Phase II will be expressly conditioned upon the Purchaser
obtaining a franchise license agreement from a franchisor acceptable to Seller,
in its sole discretion, regarding the operation of Phase II.

 

ARTICLE XVIII

COMPLETION AND CONSTRUCTION

 

18.1 Seller anticipates (but does not guarantee), and Purchaser is fully aware
of and understands that the Hotel Unit will not be ready for occupancy until
approximately September 15, 2006, (the “Completion Date”). This transaction
shall be closed upon notification from the Seller to the Purchaser, which notice
shall set forth that the Hotel Unit is substantially completed or will be
substantially completed on the Closing Date. Seller shall utilize its good faith
efforts to provide Purchaser not less than one hundred twenty (120) days advance
notice of the Closing Date.

 

18.2 To the extent permitted under applicable laws, Seller shall provide
Purchaser with access to the Units and the Hotel Unit approximately ninety
(90) days prior to the Closing Date to enable Purchaser to prepare for the
opening of the Hotel Condominium to the general public. To the extent permitted
by applicable laws, Seller shall allow Purchaser and its employees, contractors
and agents to have access to the Units and the Hotel Unit to perform such
pre-opening activities (the “Pre-opening Activities”) as are customarily
performed by a hotel manager prior to the opening of a hotel to the general
public, which activities may include, without limitation, the supplying and
equipping of the Units and the Hotel Unit as contemplated by the pre-opening
budget attached hereto and made a part hereof as Exhibit “K” (the “Pre-opening
Budget”).

 

18.3 Purchaser and its employee’s contractors and agents shall perform the
Pre-opening Activities in a manner as to minimize interference with completion
of construction of the Hotel Condominium by Seller’s contractors and Purchaser,
its employees, contractors and agents shall comply with all rules and
regulations prescribed by Seller and its general contractor regarding the
performance of the Pre-opening Activities

 

18.4 Purchaser acknowledges that a construction site is an inherently dangerous
environment and Purchaser assumes all risks associated with performing the
Pre-opening Activities during the construction of the Hotel, except as a result
of the gross negligence or intentional misconduct of Seller and its employees
and contractors.

 

18.5 Prior to entry upon the Hotel to perform the Pre-opening Activities,
Purchaser shall provide Seller with certificates evidencing commercial general
liability insurance policies which shall be maintained by Purchaser and each
contractor which Purchaser will have present at the Hotel Condominium in
connection with its Pre-opening Activities with the limits set forth in this
Agreement. Without limitation on the foregoing, Purchaser must maintain
(i) commercial general liability insurance with a per occurrence limit of at
least $1,000,000 and an aggregate limit of at least $2,000,000, and
(ii) worker’s compensation insurance at statutory limits. Seller shall be named
as an additional insured on Purchaser’s general liability insurance. Purchaser
shall provide Seller with copies of all policies at Closing.

 

12



--------------------------------------------------------------------------------

18.6 Purchaser agrees to repair or restore promptly any damage to the Hotel
Condominium caused by Purchaser, its agents and contractors during the
performance of the Pre-opening Activities and restore same to its original
condition. Purchaser agrees to pay for all such work, labor and services that
shall be performed and to obtain waivers of lien or paid bills therefore and
shall indemnify and hold Seller harmless from any claims of any such persons.
This provision shall survive the termination of this Agreement.

 

Purchaser agrees to indemnify and hold Seller harmless from any and all loss,
claim, demand, action and liability which may arise against Seller or the
Property by virtue of any entry onto the Property by Purchaser or its agents and
contractors to perform the Pre-opening Activities. This indemnification and hold
harmless shall include reasonable attorneys’ fees and court costs through all
trial and appellate levels which the Seller may incur in defending itself or the
Hotel Condominium against any such claims, losses, actions, demands and
liabilities and in enforcing the terms of this indemnification and hold harmless
provision. This indemnification and hold harmless provision shall survive the
Closing or termination of this Agreement, shall be continuing and irrevocable
and shall continue in force and effect until any and all such claims, losses,
actions, demands and liabilities against the Seller or the Hotel have been
satisfied in full.

 

ARTICLE XIX

CONDOMINIUM DOCUMENTS

 

19.1 It is understood that the Seller shall file with the Clerk of the Circuit
Court of Broward County, Florida, a Declaration of Condominium and Exhibits
thereto (the “Declaration of Condominium”). The Declaration of Condominium shall
include among other things, a survey of the real property comprising the
Condominium, Bylaws of the Condominium Association and the nature and
description of the Common Elements and Limited Common Elements. The Easement
Agreement shall be an exhibit to the Declaration of Condominium. The Declaration
of Condominium shall be consistent with the requirements of this Agreement and
the License Agreement and shall provide that the Unit Owners, as members of the
Master Association, shall have the right to utilize the Master Association
Properties.

 

19.2 Seller shall utilize commercially reasonable efforts to provide Purchaser
with a draft of the Declaration of Condominium within one hundred twenty
(120) days from the Effective Date, or as soon thereafter as is reasonably
possible for Purchaser’s review and comment prior to submitting the Declaration
of Condominium to the Division for approval. Purchaser shall have twenty
(20) days from the receipt of the Declaration of Condominium to review same and
provide Seller with any comments on the Declaration of Condominium that
Purchaser deems appropriate. Seller agrees to utilize its good faith efforts to
address any of Purchaser’s comments to the Declaration of Condominium; however,
Seller shall not be required to incorporate any of Purchaser’s comments into the
Declaration.

 

19.3 Upon approval of the Condominium Documents by the State of Florida Division
of Condominiums Seller shall deliver to Purchaser a copy of the following
documents:

 

19.3.1 Declaration of Condominium.

 

13



--------------------------------------------------------------------------------

19.3.2 Articles of Incorporation of the Condominium Association.

 

19.3.3 Bylaws of the Condominium Association.

 

19.3.4 Copy of the floor plan of the Units and the Hotel Unit.

 

19.3.5 Copy of the Escrow Agreement.

 

19.3.6 Copy of the Easement Agreement.

 

19.3.7 Acknowledgement of Receipt of Condominium Documents.

 

19.4 Seller reserves the right, in its sole discretion, to modify, change, or
amend the foregoing Condominium Documents, including the right to change the
legal description of the property of the Hotel Condominium in which the Units
are located, provided the changes are consistent with this Agreement and the
License Agreement. Purchaser understands and agrees that the preliminary plot
plan, survey and graphic description exhibits attached to the Declaration of
Condominium and the floor plans of the Units may be modified and changed prior
to the actual recording of the Declaration of the Condominium so as to reflect
the improvements “as built,” as required by the Florida Condominium Act. Any
such change or correction of the legal description, and any such modification,
change or revision of the plot plan, survey and graphic descriptions or floor
plan which may be made to reflect the improvements “as built,” and which are
substantially similar to the original plot plan, survey and graphic description
and floor plan, shall not be a material change as referred to hereinafter.
Purchaser further acknowledges and understands that any of the foregoing
Condominium Documents may be modified or amended to comply with the requirements
of any institutional lender or a title company or for any other valid reason,
provided the changes are consistent with this Agreement and the License
Agreement.

 

ARTICLE XX

MANAGEMENT OF CONDOMINIUM ASSOCIATION

 

20.1 Seller agrees to retain Purchaser as the manager of the Condominium
Association pursuant to a management agreement (the “Management Agreement”) to
be negotiated between Seller and Purchaser within thirty (30) days of the
Effective Date of this Agreement. In the event Seller and Purchaser cannot agree
on the terms of the Management Agreement within the thirty (30) day period,
either party may terminate this Agreement at any time prior to agreeing on the
terms of the Management Agreement, in which event the Deposit shall be returned
to Purchaser and the parties released from all further obligations under this
Agreement except for the obligations that survive termination.

 

20.2 Purchaser acknowledges that notwithstanding anything to the contrary
contained in the Management Agreement, the Management Agreement shall be subject
to the termination in accordance with Chapter 718, Florida Statutes at such time
control of the Condominium Association is transferred from the Seller to the
Unit Owners.

 

14



--------------------------------------------------------------------------------

ARTICLE XXI

DESIGN AND CONSTRUCTION

 

21.1 Seller covenants and agrees to submit to Purchaser for its review and
comments the plans and specifications for the Hotel Condominium (the “Plans and
Specifications”) and, if Seller elects to proceed with Phase II and/or Phase
III, the plans and specification for such, as they are developed. Purchaser
covenants and agrees to provide Seller and its architect and other members of
Seller’s design team comments on the Plans and Specifications and to consult
with Seller regarding the design and function issues relating to the Hotel
Condominium and compliance with the Design Criteria.

 

21.2 Seller covenants and agrees to cause the Hotel Condominium to be designed
so that it complies with the Design Criteria.

 

21.3 Purchaser covenants and agrees to provide Seller and its architect and
other members of Seller’s design team comments on Seller’s conceptual designs
for the Project.

 

ARTICLE XXII

MODIFICATIONS

 

22.1 Seller reserves the right to make changes to the Plans and Specifications
as it deems fit, and further, Seller has the right to substitute other materials
or brand names of similar quality, utility, or color, where necessary, without
prior notification to Purchaser, provided such changes comply with the Design
Criteria. Seller further reserves the right to substitute appliances and other
building materials of similar nature and approximate equal value, in the event
the original of same is not available at time of installation. Purchaser agrees
to close title with said modifications and changes. The Units, however, will be
substantially similar to Plans and Specifications, as the same may be modified
and amended from time to time and the Units will also be in substantial
accordance with the floor plan sketches reflected in the Condominium Documents.

 

ARTICLE XXIII

INSPECTION OF THE UNIT

 

23.1 Prior to Closing, it shall be the duty of the Purchaser to inspect the
Hotel Unit and the appurtenances, in the presence of Seller or Seller’s agent.
Purchaser shall present the Seller at that time with a written list of any
defects in workmanship and/or materials, which list is to be signed by the
Purchaser. As to those items set forth on such list which are truly defects in
workmanship and/or materials, keeping in mind the standards of construction
prevalent in Broward County, Florida, the Seller shall be obligated to correct
the same at its costs within a reasonable period of time; however, the Seller’s
obligation to correct same shall not be grounds for deferring the closing nor
for imposing any condition upon Closing. This clause shall survive the closing
contemplated herein, and delivery of the Special Warranty Deed to the Purchaser.

 

15



--------------------------------------------------------------------------------

ARTICLE XXIV

REPRESENTATIONS AND WARRANTIES OF SELLER

 

In order to induce Purchaser to purchase the Property, and to close pursuant to
this Agreement, Seller represents and warrants to Purchaser that as of the
Effective Date and as of the Closing Date:

 

24.1 Seller is a limited liability company duly organized and in good standing
under the laws of the State of Illinois and qualified to do business in the
State of Florida. Seller has full power and authority to enter into this
Agreement and otherwise perform all obligations of Seller under this Agreement
in accordance with its terms, and that all company action necessary to authorize
the execution and fulfillment of this Agreement by Seller has been taken.

 

24.1.1 This Agreement, when executed and delivered, will be a valid and binding
obligation of Seller, enforceable in accordance with its terms.

 

24.1.2 Seller is not the subject of any proceeding or lawsuit, actual or to the
best of Seller’s knowledge threatened, at law or in equity, nor is Seller now
the subject of pending or, to the best of Seller’s knowledge, threatened or
contemplated bankruptcy proceeding which would impair Seller’s ability to
perform Seller’s obligations under this Agreement.

 

24.1.3 Seller is the sole owner of and has good and marketable title to the
Personal Property free and clear of liens, claims and encumbrances.

 

24.2 DISCLAIMER OF IMPLIED WARRANTIES. NOTWITHSTANDING THAT THIS HOTEL
CONDOMINIUM IS A CONVERSION OF A HOTEL, SELLER HAS ELECTED TO WARRANT THE HOTEL
CONDOMINIUM SOLELY TO THE EXTENT PROVIDED HEREIN AND IN SECTION 718.618, FLORIDA
STATUTES. EXCEPT ONLY FOR THOSE WARRANTIES PROVIDED IN SECTION 718.618, FLORIDA
STATUTES (AND ONLY TO THE EXTENT APPLICABLE AND NOT YET EXPIRED), AND THOSE OF
SECTION 718.203, FLORIDA STATUTES (TO THE EXTENT APPLICABLE AND NOT YET
EXPIRED), TO THE MAXIMUM EXTENT LAWFUL SELLER HEREBY DISCLAIMS ANY AND ALL AND
EACH AND EVERY EXPRESS OR IMPLIED WARRANTIES, WHETHER ESTABLISHED BY STATUTORY,
COMMON; CASE LAW OR OTHERWISE, AS TO THE DESIGN, CONSTRUCTION, SOUND AND/OR ODOR
TRANSMISSION, EXISTENCE AND/OR DEVELOPMENT OF MOLDS, MILDEW, TOXINS OR FUNGI,
FURNISHING AND EQUIPPING OF THE HOTEL CONDOMINIUM, INCLUDING THE UNITS,
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF HABITABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR MERCHANTABILITY, COMPLIANCE WITH PLANS, ALL
WARRANTIES IMPOSED BY STATUTE (OTHER THAN THOSE IMPOSED BY SECTIONS 718.618,
FLORIDA STATUTES, AND THEN ONLY TO THE EXTENT APPLICABLE AND NOT YET EXPIRED)
AND ALL OTHER EXPRESS AND IMPLIED WARRANTIES OF ANY KIND OR CHARACTER. SELLER
HAS NOT GIVEN AND PURCHASER HAS NOT RELIED ON OR BARGAINED FOR ANY SUCH
WARRANTIES. PURCHASER RECOGNIZES AND AGREES THAT THE UNITS AND HOTEL CONDOMINIUM
ARE NOT NEW CONSTRUCTION. PURCHASER, BY CLOSING ON THE PURCHASE OF THE UNITS,
SHALL BE DEEMED TO REPRESENT AND

 

16



--------------------------------------------------------------------------------

WARRANT TO SELLER THAT IN DECIDING TO PURCHASE THE UNITS, PURCHASER RELIED
SOLELY ON PURCHASER’S INDEPENDENT INSPECTION OF THE UNITS AND THE HOTEL
CONDOMINIUM. PURCHASER HAS NOT RECEIVED NOR RELIED ON ANY WARRANTIES AND/OR
REPRESENTATIONS FROM SELLER OF ANY KIND, OTHER THAN AS EXPRESSLY PROVIDED
HEREIN.

 

AS TO ANY IMPLIED WARRANTY WHICH CANNOT BE DISCLAIMED ENTIRELY, ALL SECONDARY,
INCIDENTAL AND CONSEQUENTIAL DAMAGES ARE SPECIFICALLY EXCLUDED AND DISCLAIMED
(CLAIMS FOR SUCH SECONDARY, INCIDENTAL AND CONSEQUENTIAL DAMAGES BEING CLEARLY
UNAVAILABLE IN THE CASE OF IMPLIED WARRANTIES WHICH ARE DISCLAIMED ENTIRELY
ABOVE).

 

PURCHASER ACKNOWLEDGES AND AGREES THAT SELLER DOES NOT GUARANTEE, WARRANT OR
OTHERWISE ASSURE, AND EXPRESSLY DISCLAIMS, ANY RIGHT TO VIEW AND/OR NATURAL
LIGHT.

 

FURTHER, GIVEN THE CLIMATE AND HUMID CONDITIONS IN FLORIDA, MOLDS, MILDEW,
SPORES, FUNGI AND/OR OTHER TOXINS MAY EXIST AND/OR DEVELOP WITHIN THE UNITS
AND/OR THE HOTEL CONDOMINIUM. PURCHASER IS HEREBY ADVISED THAT CERTAIN MOLDS,
MILDEW, SPORES, FUNGI AND/OR OTHER TOXINS MAY BE, OR IF ALLOWED TO REMAIN FOR A
SUFFICIENT PERIOD MAY BECOME, TOXIC AND POTENTIALLY POSE A HEALTH RISK. BY
EXECUTING AND DELIVERING THIS AGREEMENT AND CLOSING, PURCHASER SHALL BE DEEMED
TO HAVE ASSUMED THE RISKS ASSOCIATED WITH MOLDS, MILDEW, SPORES, FUNGI AND/OR
OTHER TOXINS AND TO HAVE RELEASED AND INDEMNIFIED SELLER FROM AND AGAINST ANY
AND ALL LIABILITY OR CLAIMS RESULTING FROM SAME, INCLUDING, WITHOUT LIMITATION,
ANY LIABILITY FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES (WHICH MAY RESULT FROM,
WITHOUT LIMITATION, THE INABILITY TO POSSESS THE UNITS, INCONVENIENCE, MOVING
COSTS, HOTEL COSTS, STORAGE COSTS, LOSS OF TIME, LOST WAGES, LOST OPPORTUNITIES
AND/OR PERSONAL INJURY AND DEATH TO OR SUFFERED BY ANY OF PURCHASER’S GUESTS AS
DEFINED BELOW AND ANY OTHER PERSON OR ANY PETS). WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, LEAKS, LEAVING EXTERIOR DOORS OR WINDOWS OPEN, WET FLOORING
AND MOISTURE WILL CONTRIBUTE TO THE GROWTH OF MOLD, MILDEW, FUNGUS OR SPORES.
PURCHASER UNDERSTANDS AND AGREES THAT SELLER IS NOT RESPONSIBLE FOR, AND SELLER
HEREBY DISCLAIMS ANY RESPONSIBILITY FOR ANY ILLNESS OR ALLERGIC REACTIONS WHICH
MAY BE EXPERIENCED BY PURCHASER, ITS PETS, ITS FAMILY MEMBERS AND/OR ITS OR
THEIR GUESTS, TENANTS AND INVITEES (COLLECTIVELY “PURCHASER’S GUESTS”)AS A
RESULT OF MOLD, MILDEW, FUNGUS OR SPORES. IT IS SOLELY THE PURCHASER’S
RESPONSIBILITY TO KEEP THE UNITS CLEAN, DRY, WELL-VENTILATED AND FREE OF
CONTAMINATION.

 

THIS SECTION WILL SURVIVE (CONTINUE TO BE EFFECTIVE AFTER) CLOSING.

 

17



--------------------------------------------------------------------------------

ARTICLE XXV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

25.1 In order to induce Seller to sell the Property, and to close pursuant to
this Agreement, Purchaser hereby represents and warrants to Seller, that as of
the Effective Date and as of the Closing Date:

 

25.1.1 Purchaser is a limited liability company, duly organized and in good
standing under the laws of the State of Delaware. Purchaser has full power and
authority to enter into this Agreement and otherwise perform all obligations of
Purchaser under this Agreement in accordance with its terms, and all corporate
action necessary to authorize the execution and fulfillment of this Agreement by
Purchaser as it had been taken.

 

25.1.2 This Agreement, when executed and delivered, will be a valid and binding
obligation of Purchaser, enforceable in accordance with its terms.

 

25.1.3 Purchaser is not the subject of any proceeding or lawsuit, actual or
threatened, at law or in equity, nor is Purchaser now the subject of pending,
threatened or contemplated bankruptcy proceeding which might affect its ability
to purchase the Property according to the terms hereof.

 

25.1.4 Anti-Terrorism Law. As used herein, “Anti-Terrorism Law” is defined as
any law relating to terrorism, anti-terrorism, money-laundering or anti-money
laundering activities, including Executive Order No. 13224 and the USA Patriot
Act. As used herein “Executive Order No. 13224” is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism.” “Prohibited Person” is defined as (i) a person
or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, Executive Order 13224; (ii) a person or entity owned or
controlled by, or acting for or on behalf or, any person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, Executive
Order 13224 above; (iii) a person or entity with whom Seller is prohibited from
dealing or otherwise engaging in any transaction by any Anti-terrorism Law;
(iv) a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order 13224; (v) a person or entity
that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf or
at any replacement website or other official publication of such list; or (vi) a
person or entity who is affiliated with a person or entity described in
(i) –(v) above. “USA Patriot Act” is define as the “Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001” (Public Law 107-56). Purchaser hereby represents and
warrants as follows, and such representations and warranties shall survive in
the Closing: None of Purchaser or their respective constituents or affiliates
are or will be in violation of any Anti-terrorism Law. None of Purchaser or any
of their respective constituents or affiliates, any of their respective brokers
or other agents acting or benefiting in any capacity in connection with the
Purchaser or, to Purchaser’s knowledge as of the date hereof is or will:

 

18



--------------------------------------------------------------------------------

(A) conduct business or engage in any transaction or dealing with any Prohibited
Person, including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person;

 

(B) deal in, or otherwise engage in any transaction relating to, any property or
interest in property blocked pursuant to Executive Order No. 13224;

 

(C) engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

 

(D) Purchaser covenants and agrees to deliver to Seller any certification or
other evidence requested from time to time by Seller in its sole discretion,
confirming Purchaser’s compliance with the requirements of this paragraph.

 

ARTICLE XXVI

SELLER’S CONDITIONS PRECEDENT TO CLOSING

 

26.1 Unless waived by Seller, in writing, the obligation of Seller to close is
conditioned upon satisfaction of the following conditions at the Closing Date:

 

26.1.1 All representations and warranties of Purchaser shall remain true and
correct in all material respects as of the Closing Date.

 

26.1.2 Purchaser shall have performed (or tender performance of) all material
covenants, obligations, terms and provisions of this Agreement to be performed
by Purchaser.

 

26.1.3 License Agreement and Comfort Letter shall have been executed by
Purchaser and Franchisor.

 

26.2 In the event any of the foregoing conditions precedent to closing are not
satisfied by the Closing Date, then in such event the Seller shall have the
option of (i) waiving the condition and closing in accordance with the terms and
provisions of this Agreement or (ii) canceling this Agreement, in which event
Escrow Agent shall return the Deposit to Purchaser and the parties shall be
released from all obligations under this Agreement, except for the obligations
that survive termination.

 

ARTICLE XXVII

PURCHASER’S CONDITIONS PRECEDENT TO CLOSING

 

27.1 Unless waived by Purchaser, in writing, the obligation of Purchaser to
close is conditioned upon satisfaction of the following conditions by the
Closing Date:

 

27.1.1 All representations and warranties of Seller shall remain true and
correct in all material respects, as of the Closing Date.

 

19



--------------------------------------------------------------------------------

27.1.2 Seller shall perform (or tender performance of) all the material
covenants, obligations, terms and provisions of this Agreement to be performed
by Seller.

 

27.1.3 Phase I as constructed shall comply with the Design Criteria.

 

27.2 In the event any of the foregoing conditions precedent to closing are not
satisfied by the Closing Date, then in such event Purchaser shall have the
option of (i) waiving the condition and closing in accordance with the other
terms and provisions of this Agreement without reduction in the Purchase Price,
or (ii) canceling this Agreement, in which event Escrow Agent shall return the
Deposit to the Purchaser and the parties shall be released from all further
obligations under this Agreement except for the obligation that expressly
survive termination.

 

ARTICLE XXVIII

CLOSING

 

28.1 The closing (the “Closing”) shall be at 10:00 P.M. Eastern Standard time on
the later of September 15, 2006 or ten (10) days after written notice from
Seller after a temporary certificate of occupancy is issued for the Hotel Unit
(the “Closing Date”), time being of the essence, at the offices of Holland &
Knight LLP, 701 Brickell Avenue, Suite 3000, Miami, Florida 33131 or at such
other place as the parties may mutually determine.

 

28.2 Seller, at Seller’s expense, shall deliver to Purchaser at closing:

 

28.2.1 A special warranty deed conveying the Hotel Unit, in recordable form,
subject only to the Permitted Exceptions and such other exceptions waived by
Purchaser.

 

28.2.2 A mechanic’s lien, possession and gap affidavit.

 

28.2.3 A bill of sale sufficient to convey all right, title and interest in the
Personal Property free and clear of liens, claims and encumbrances.

 

28.2.4 A certificate of non-foreign status, pursuant to Section 1455 of the
Internal Revenue Code.

 

28.2.5 A Closing Statement.

 

28.2.6 Any additional documents reasonably required by the Title Company to
consummate this transaction.

 

28.3 Purchaser, at Purchaser’s expense, shall deliver to Seller or cause to be
delivered to Seller at closing:

 

28.3.1 The amount due Seller on Closing under Article III in cash, by wire
transfer of federal funds, subject to adjustments and prorations required under
this Agreement.

 

28.3.2 A Closing Statement.

 

20



--------------------------------------------------------------------------------

28.3.3 Any additional documents reasonably required by the Title Company to
consummate this transaction.

 

28.4 The following items shall be prorated and adjusted as of Midnight of the
day prior to the Closing Date or as otherwise provided herein:

 

28.4.1 General real estate taxes for the year of Closing shall be prorated as of
midnight of the day preceding the Closing Date. If taxes for the year of Closing
are assessed on the Hotel Condominium as a whole, Purchaser and Seller shall
pay, at Closing, the Units’ allocable share of those taxes (as estimated by
Seller and subject to reproration once the actual tax bill is available for the
Units from the Closing Date through the end of the year. If taxes for 2005 are
assessed on a unit-by-unit basis, Purchaser and Seller shall prorate taxes as of
the Closing Date based upon the actual tax bill, if available, or an estimate by
Seller, if unavailable, with Purchaser responsible for paying the full amount of
the tax bill and Seller reimbursing Purchaser for Seller’s prorated share of
those taxes. Purchaser agrees that Seller’s prorated share of the taxes due as
of Closing need not be paid to Purchaser, however, until the actual tax bill is
presented to Seller, and any proration based on an estimate of the current
year’s taxes shall be subject to reproration upon request of either party,
provided, however, that (i) the actual amount of taxes is at least 10% higher or
lower than the estimate used for prorations, and (ii) any request for
reproration is made within six (6) months following the issuance of the actual
tax bill for the Units (it being assumed, for purposes hereof, that tax bills
are issued on November 1 of each tax year). No request for proration of amounts
less than the threshold set forth above or made beyond the six (6) month period
shall be valid or enforceable. In addition, Purchaser shall pay, or reimburse
Seller if then paid, for any interim proprietary and general services fee
imposed by any governmental authority having jurisdiction over the Units. This
Subsection shall survive (continue to be effective after) Closing.

 

Property Tax Disclosure Summary. In accordance with Section 689.261, Florida
Statutes, Purchaser should not rely on the Seller’s current property taxes as
the amount of property taxes that the Purchaser may be obligated to pay in the
year subsequent to purchase. A change of ownership or property improvements
triggers reassessments of the property that could result in higher property
taxes. If you have any questions concerning valuation, contact the county
property appraiser’s office for information.

 

28.4.2 Certified liens for governmental improvements, if any, shall be paid in
full by Seller and pending liens for governmental improvements shall be assumed
by Purchaser. “Certified” for this purpose shall be deemed to mean that the
improvement has been substantially completed as of the Closing Date and is due
and payable in full rather than in installments. If payable in installments, all
installments coming due before Closing shall be paid by Seller, and the current
installment shall be prorated as of midnight of the day before closing.

 

28.4.3 Purchaser shall pay the State Documentary Stamps which are required to be
affixed to the Special Warranty Deed, the cost for the Commitment and Owner’s
Title Policy, the cost for recording the Special Warranty Deed and Purchaser’s
pro rata share of regular condominium assessments levied by the Condominium
Association and Master Association. In addition, at Closing, Purchaser shall
make a one time contribution to the working capital of the Condominium
Association and Master Association equal to two (2) months of assessments for

 

21



--------------------------------------------------------------------------------

each of the condominium Association and Master Association. Such contribution
shall not be a credit against regular assessments. Each party shall bear the
cost of the fees of their own respective attorneys and other professionals and
the cost of their own respective performance under this Agreement.

 

28.4.4 At Closing, Purchaser shall reimburse Seller for utility, cable or
interactive communication deposits or hook-up fees, which Seller may have
advanced prior to Closing for the Hotel Unit. The amount of this charge is
unknown.

 

ARTICLE XXIX

FIRE OR OTHER CASUALTY: CONDEMNATION

 

29.1 Seller agrees to give Purchaser prompt notice of any fire or other casualty
occurring at the Property between the date hereof and the date of the Closing
provided for hereunder, or of any actual or threatened condemnation of all or
part of the Property, or any appurtenance thereto, or of any actual, proposed or
threatened modification or termination of the current access to or from the
Property.

 

29.2 Risk of loss to the Hotel Unit by fire or other casualty until the Closing
Date is assumed by Seller, but without any obligation of Seller to repair or
replace such loss or damage to the Hotel Unit, and in the event of any such
casualty, this Agreement shall continue in full force and effect, and Purchaser
shall not have the right to reject title or receive a credit against or
abatement in the Purchase Price. In such event, Seller shall be entitled to a
reasonable period of time within which to complete necessary repairs or
replacement. Any proceeds received from insurance or in satisfaction of any
claim or action in connection with such loss or damage shall (subject to the
rights of the Board of Directors of the Condominium Association in the event the
Declaration shall have been filed) belong entirely to Seller and if such
proceeds shall be paid to Purchaser, Purchaser shall promptly upon receipt
thereof turn same over to the Seller.

 

29.3 If Seller notifies Purchaser that it does not elect to repair or replace
any such loss or damage or in the event that the Condominium Association does
not resolve to make such repairs or replacement pursuant to the Declaration,
then this Agreement shall be deemed cancelled and of no further force and
effect, and Escrow Agent shall refund to Purchaser the Deposit, whereupon the
parties shall be released from any further obligations under this Agreement
except for the obligations that survive termination.

 

Except as otherwise expressly provided in this Article XXIX, all risk of loss or
damage to the Property or any part thereof by fire or any casualty, from the
date hereof until delivery of the Deed provided for herein, shall remain on
Seller.

 

ARTICLE XXX

FORCE MAJEURE

 

30.1 The parties hereto agree, in the event the progress of the construction of
the renovations to the Hotel Condominium is delayed due directly or indirectly
by causes beyond the control of Seller, including without limitation, any of the
following: rain, wind, flood and other acts of God; strikes, lockouts, boycotts
or other labor union activities; riots, civil

 

22



--------------------------------------------------------------------------------

commotion, or other acts of a public enemy; theft, vandalism, or other tortious
or criminal acts of third parties; unavailability of materials, supplies or
labor; imposition of governmental priority or allocations of materials, or other
paramount acts of the sovereign; inspections; or changes ordered by inspectors
of any public agency, then in such event, any time period or deadline set in
this Agreement for completion of such work (including, without limitation, the
Completion Date) shall be extended for a period equal to such delay (or for a
longer period, if reasonable under the circumstances, to allow completion of
such work). Seller shall make every reasonable and diligent effort to meet
estimated construction schedules, but Seller shall not be obligated to make,
provide or compensate for any accommodations or costs to Purchaser as a result
of construction delays. Further, such delays shall not serve to cancel, amend,
or diminish any of the Purchaser’s obligations herein undertaken.

 

ARTICLE XXXI

DEFAULT

 

If Purchaser, in breach of provisions of this Agreement, fails to conclude the
transaction described herein, or otherwise fails to comply with any of the
requirements on the part of the Purchaser to be performed hereunder, and Seller
is capable of performing hereunder, Seller may retain the Deposit together with
all accrued interest, as agreed upon and as liquidated damages as the result of
such breach by the Purchaser, whereupon the parties shall be released and
relieved of all other and further obligations or liabilities hereunder except
for the liabilities that survive the termination of this Agreement. It is agreed
by the parties that such amount being paid to Seller is a fair and reasonable
measure of the damages which will be suffered by Seller in the event of such
default, the parties recognizing that Seller will, in such event, have
relinquished potential offers from other parties to purchase the property, the
parties recognizing that such occurrences cannot be subject to the ascertainment
of any exact amount of damages. Said liquidated and agreed upon damages are,
however, bona fide provisions for such and are not a penalty.

 

If Seller defaults in the performance of its obligations under this Agreement,
Purchaser may elect to receive the return of the Deposit, together with interest
accrued thereon, or in the alternative seek specific performance of this
Agreement or, in the case of a breach by Seller of Article VI, to seek damages
in the amounts specified therein. Purchaser, at Purchaser’s option and in
Purchaser’s sole discretion, may waive any default by Seller and close pursuant
to this Agreement. Purchaser’s remedies for a Seller default under this
Agreement are limited to the remedies described in this Article XXXI. If
Purchaser elects to seek specific performance of this Agreement such action must
be filed and served on Seller within thirty (30) days of the Closing Date.

 

ARTICLE XXXII

MISCELLANEOUS

 

32.1 Notices. All notices, consents, approvals, waivers and elections which any
party shall be required or shall desire to make or give under this Agreement
shall be in writing and shall be sufficiently made or given only when hand
delivered, telecopied, or mailed by certified mail, return receipt requested,
with proper postage affixed, addressed:

 

23



--------------------------------------------------------------------------------

As to Purchaser:

 

MHI Hollywood LLC

814 Capital Landing Road

Williamsburg, Virginia 23690

Attn: Andrew M. Sims

Telephone: (757) 564-5648

Fax: (757) 564-8801

Email: drewsims@mhihospitality.com

with a copy to:

 

Baker & McKenzie

815 Connecticut Avenue, N.W.

Suite 900

Washington, D.C. 20006

Attn: Thomas J. Egan, Jr., Esq.

Telephone: (202) 452-7050

Fax: (202) 452-7093

Email: thomas.j.egan@bakernet.com

As to Seller:

 

MCZ/Centrum Florida VI Owner, L.L.C.

c/o MCZ Development, Inc.

1555 N. Sheffield Avenue

Chicago, Illinois 60622

Attn: Brian Niven and Michael Lerner

Telephone: 312-573-1122

Fax: (312) 573-1028

Email: brianniven@MCZdevelopment.com

with a copy to:

 

Centrum Properties, Inc.

225 West Hubbard Street

4th Floor

Chicago, Illinois 60610

Attn: Arthur Slaven and

Mary Koberstein, Esq.

Telephone: 312-825-2500

Fax: (312) 923-0984

Email: aslaven@centrumproperties.com

Mkoberstein@centrumproperties.com

and:

       

Holland & Knight LLP

701 Brickell Avenue

Suite 3000

Miami, FL 33131

Attn: William R. Bloom, Esq.

Telephone: 305-789-7712

Fax: (305) 789-7613

Email: william.bloom@hklaw.com

 

24



--------------------------------------------------------------------------------

As Escrow Agent:

 

Holland & Knight LLP

701 Brickell Avenue

Suite 3000

Miami, FL 33131

Attn: William R. Bloom, Esq.

Telephone: 305-789-7712

Fax: (305) 789-7613

Email: william.bloom@hklaw.com

 

or to such other address as any party hereto shall designate by like notice
given to the other parties hereto. Notices, consents, approvals, waivers and
elections given or made as aforesaid shall be deemed to have been given and
received when hand delivered, upon receipt of the telecopy or on the date of
receipt or date delivery is refused if mailed by certified mail, return receipt
requested. E-mail addresses are for convenience only and do not constitute
proper notice.

 

32.2 The validity of this Agreement and all of its terms or provisions, as well
as the rights and duties of the parties hereunder, shall be interpreted and
construed to and in accordance with the laws of the State of Florida without
regard to principals of conflicts of laws that would direct the application of
the laws of any other jurisdiction. Proper venue for any litigation involving
this Agreement shall be in Broward County, Florida. This provision shall survive
the termination of this Agreement.

 

32.3 Time is of the essence with respect to all matters contained herein.

 

32.4 Except as expressly stated in this Agreement to the contrary, any and all
covenants, warranties and representations made in this Agreement and all of the
terms and provisions contained in this Agreement shall not survive the Closing
and delivery and recording of the deed. The following Sections and Articles of
this Agreement shall survive the Closing and delivery and recording of the deed:
Section 5.4; Article XI; Article XII; Article XIII; Article XIV; Article XV;
Article XVI; Article XVII; Article XXI, and Article XXIV.

 

32.5 The parties hereto agree to execute any and all further instruments and
documents and take all such action as may be reasonably required by either party
to effectuate the terms and provisions of this Agreement and the transactions
contemplated herein.

 

32.6 If any party shall institute legal proceedings against any other party
based upon a cause of action arising out of this Agreement, the non-prevailing
party in such proceedings shall pay the costs and expenses incurred by the
prevailing party in such proceedings, including reasonable attorneys’ fees and
including any and all costs and fees incurred on appeal of any lower court
decision. This provision shall survive the termination of this Agreement.

 

32.7 This Agreement constitutes the entire agreement of the parties and the same
may not be amended or modified orally. All understandings and agreements
heretofore had between the parties are merged in this Agreement which alone
fully and completely expresses their understanding.

 

25



--------------------------------------------------------------------------------

32.8 Wherever used, the singular number shall include the plural and the plural
the singular and the use of any gender shall include the others.

 

32.9 Failure to insist upon strict compliance with any of the terms, covenants,
or conditions hereof shall not be deemed a waiver of such terms, covenants or
conditions nor shall any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or power at any other time or times.

 

32.10 In the event that any term or provision of this Agreement is determined by
appropriate judicial authority to be illegal or otherwise invalid, said
provision shall be given its nearest legal meaning or be construed as deleted as
such authority determines, and the remainder of this Agreement shall be
construed to be in full force and effect.

 

32.11 The effective date of this Agreement shall be the date when the last of
the Seller and Purchaser shall have executed and delivered this Agreement to the
other, which date appears next to their signature (the “Effective Date”).

 

32.12 This Agreement may be executed in counterparts by the parties hereto and
each shall be considered an original insofar as the parties are concerned but
together said counterparts shall comprise only one Agreement. Fax execution
shall be binding upon the parties.

 

32.13 [Intentionally Omitted.]

 

32.14 All terms, covenants and conditions contained herein are and shall be
binding upon in and or to the benefit of the respective parties hereto and their
permitted successors and assigns.

 

32.15 Radon is a natural occurring radioactive gas that, when it has accumulated
in a building in sufficient quantities, may present health risks to persons who
are exposed to it over time. Levels of radon that exceed federal and state
guidelines had been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your County Public Health
Unit.

 

32.16 Purchaser and Seller each represent and warrant to the other that there
are no real estate brokers, salesmen or finders involved in this transaction If
a claim for brokerage in connection with this transaction is made by any broker,
salesman or finder claiming to have dealt through or on behalf of Purchaser,
Purchaser shall indemnify, defend and hold Seller and its officers, directors,
agents and representatives and any of the brokers (collectively, the
“Indemnitees”), harmless from all liabilities, damages, claims, costs, fees and
expenses whatsoever (including reasonable attorneys’ fees and court costs) with
respect to said claim for brokerage. If a claim for brokerage in connection with
this transaction is made by any broker, salesman or finder claiming to have
dealt through or on behalf of Seller, Seller shall indemnify, defend and hold
Purchaser and its officers, directors, agents and representatives and any of the
brokers (collectively, the “Indemnitees”), harmless from all liabilities,
damages, claims, costs, fees and expenses whatsoever (including reasonable
attorneys’ fees and court costs) with respect to said claim for brokerage. This
provision shall survive the termination of this Agreement.

 

26



--------------------------------------------------------------------------------

32.17 Assignment. Purchaser may not assign this Agreement without the express
consent of Seller, which may be withheld in such Seller’s sole and absolute
discretion. Seller may not assign this Agreement without the express consent of
Purchaser, however, Purchaser’s consent shall not be required (i) in connection
with the sale of the entire Project provided the purchaser of the Project is the
assignee of this Agreement and is required to provide Purchaser with all of the
rights granted Purchaser hereunder or (ii) in connection with the sale of the
entire Hotel Condominium provided the purchaser of the Hotel Condominium also
acquires or obtains an easement in respect of a portion of the Land of
sufficient size such that the Temporary Function Space may be located and
operated thereon and such purchaser is the assignee of this Agreement and is
required to provide Purchaser with all of the rights granted Purchaser pursuant
to this Agreement.

 

32.18 WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THE AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

32.19 This Agreement shall constitute Purchaser’s subscription to membership in
the Condominium Association and its agreement to take title to the Hotel Unit
subject to, and to fully perform, each of the obligations and responsibilities
imposed upon him as a member of the Condominium Association and the Master
Association as set forth in the Condominium Documents, and Master Association
Documents.

 

32.20 No lien shall arise as a result of this Agreement on any monies deposited
hereunder and this Agreement shall be subject and subordinate to any mortgage
now or hereafter placed upon the Property by Seller. Seller may record all
documents relating to the Hotel Condominium Property as the Seller deems
appropriate.

 

32.21 As long as Seller or any nominee of Seller owns any Unit in the
Condominium, Seller and/or its said nominees shall, for the purpose of
completing the sale and promotion of the Hotel Condominium, have full right and
authority to maintain or establish at the Hotel Condominium Property models,
sales offices, and advertising signs and banners, if any, and lighting in
connection therewith, together with the right of ingress and egress and
transient parking therefore through the common elements, and to have its
employees present on the premises to show Units, use the common elements and,
without limitation, to do any and all other things necessary or appropriate to
sell or lease units, all without charge or contribution; provided, however, that
said activities shall be carried on in such manner as will not unreasonably
interfere with the Unit Owners’ enjoyment of their property. This clause shall
survive the closing contemplated herein and delivery of the special Warranty
Deed to the Purchaser.

 

32.22 Purchaser acknowledges that nominees of Seller will be acting as officers
and directors of the Association and are authorized by Purchaser to act for and
on behalf of the Condominium Association in entering into any and all agreements
as are provided in or contemplated by this Agreement. Purchaser expressly waives
all objections to such dealing and transactions and hereby ratifies, approves
and confirms the same.

 

27



--------------------------------------------------------------------------------

32.23 Whenever this Agreement shall require the Seller to complete an item of
construction, unless provided specifically to the contrary herein, such item
shall be deemed complete or substantially complete when so complete in the sole
opinion of the Seller.

 

32.24 Purchaser herein specifically grants authority to the Seller to file and
place among the public records of Broward County, Florida, all documents and
papers required to be filed by Florida Statutes in order to legally create and
maintain the existence of the Hotel Condominium.

 

IN WITNESS WHEREOF, the parties have set their hands and respective seals to be
attached hereto on the day and year first above written.

 

Signed, sealed and delivered in the presence of:       SELLER            

MCZ/CENTRUM FLORIDA VI OWNER, L.L.C.,

an Illinois limited liability company

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

Print Name:  

 

--------------------------------------------------------------------------------

          Manager

--------------------------------------------------------------------------------

      Date Executed: August     , 2005. Print Name:  

 

--------------------------------------------------------------------------------

                    PURCHASER:            

MHI HOLLYWOOD LLC,

a Delaware limited liability company

 

--------------------------------------------------------------------------------

      By:  

/s/ Andrew M. Sims

--------------------------------------------------------------------------------

Print Name:  

 

--------------------------------------------------------------------------------

         

Andrew M. Sims

Manager

 

--------------------------------------------------------------------------------

      Date Executed: August     , 2005. Print Name:  

 

--------------------------------------------------------------------------------

       

 

28



--------------------------------------------------------------------------------

RECEIPT

 

The undersigned Escrow Agent hereby agrees to act as escrow agent pursuant to
the terms of this Agreement.

 

ESCROW AGENT: HOLLAND & KNIGHT LLP By:  

/s/ William R. Bloom

--------------------------------------------------------------------------------

    William R. Bloom

 

Date Executed:  

 

--------------------------------------------------------------------------------

 

29



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A    Description of Land Exhibit B    Site Plan Exhibit C    Plans for
Hotel Condominium Exhibit D    Personal Property Exhibit E    Title – Permitted
Exceptions Exhibit F    Form of Franchisor’s Comfort Letter Exhibit G    Form of
License Agreement Exhibit H    Design Criteria Exhibit I    Rental Program
Criteria Exhibit J    Location of Temporary Function Space Exhibit K   
Pre-Opening Budget

 

30



--------------------------------------------------------------------------------

EXHIBIT “I”

 

Crowne Plaza

Hollywood, Florida

 

Proposed Rental Program Revenue Split

July 15, 2005

 

Level


--------------------------------------------------------------------------------

  Description


--------------------------------------------------------------------------------

  Restrictions


--------------------------------------------------------------------------------

  Revenue Split


--------------------------------------------------------------------------------

#1   365 Day Commitment   First 100 Owners   55% to Owner #2   330 Day
Commitment
No more than 7 days use 12/15-5/1   None   50% to Owner #3   330 Day Commitment
No more than 14 days use 12/15-5/1   None   45% to Owner #4   330 Day Commitment
No more than 21 days use 12/15-5/1   None   40% to Owner #5   300 Day Commitment
No more than 21 days use 12/15-5/1   None   35% to Owner

 

The foregoing revenue splits are subject to adjustments by the parties based
upon the net rental revenue definitions to be negotiated by the parties as part
of the Rental Program Agreement.

 

31